DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of November 2, 2022 which amended claims 1, 10, 12, 18, 20 and 22.	

Claim Objections
	The claim objections have been overcome by the Applicant’s arguments and the exhibit attached to the remarks of November 2, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10 it is unclear what is meant by the hydraulic lines being “independent from an annulus of the wellbore”. It is noted that the hydraulic lines are mounted inside the annulus of the wellbore and therefore broadly would be considered related to or dependent on the wellbore and its annulus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 10, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pugh (USPN 3,922,116).
 	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 8-10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koster (USPN 5,188,517) in view of Verley (4,386,888).
Koster discloses a downhole hydraulic pump (Figs. 1 & 2) comprising: a first working piston 43 having a first surface (upper surface) in contact with a power fluid and a second surface (lower surface) in contact with a wellbore fluid (from 29); a second working piston 42 having a first surface (lower surface) in contact with a power fluid and a second surface (upper surface) in contact with a wellbore fluid; a connecting rod 24 coupling the first working piston to the second piston; a first working chamber 26 defined at least in part by the first surface of the first working piston; a second working chamber 25 defined at least in part by the first surface of the second working piston; a first hydraulic line 27 from the surface that is coupled to the first working chamber 26 and a second hydraulic line 28 from the surface that is coupled to the second working chamber 25 in order to cause reciprocation of the working pistons (note drive structure 35, 36) by applying pressure via at least one of the first hydraulic line and the second hydraulic line causes; and a flow path (18, 37, 38) comprising one or more check valves (29, 30, 31, 32) wherein the one or more check valves are actuated by fluid pressure changes caused by reciprocation of the working pistons, thereby permitting wellbore fluid to be pumped to the surface (see Fig. 2 with the labeled surface and the production string delivery 20).  
Koster does not specifically illustrate a seal arrangement respectively coupling the first and second hydraulic lines to the first and second working chambers. However, Koster does mention at col. 4 lines 9-16 that seals could be provided at various locations in the pumping system.
Verley discloses a similar double acting reciprocating pump having similar fluid connections and housing blocks with flow paths therein and clearly illustrates various sealing elements provided as a seal arrangement (see annotation of Fig. 5 below).
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to provide sealing elements provided as a seal  arrangement to the various fluid connections and housing interfaces, as suggested in Koster and taught by Verley, in order to allow for the efficient operation of the reciprocating pump by preventing the leaking of any highly pressurized drive or hydraulic fluid during operation. 

    PNG
    media_image1.png
    266
    507
    media_image1.png
    Greyscale

With regards to claim 3, Koster discloses wherein pressure is alternately applied via the first hydraulic line and the second hydraulic line to cause reciprocation of the working pistons (see the drive mechanism and the associated description thereof).  
With regards to claim 4, Koster discloses wherein the seal arrangement includes a number of components that are hydraulic subs (see annotated portions of Figs. 1 and 2 below).

    PNG
    media_image2.png
    258
    513
    media_image2.png
    Greyscale

	 With regards to claim 10, As shown in the annotated Fig. 2 below Koster discloses a production string (labeled, being the lower tubing member connected to the upper discharge tube that provides the output flow 20) and also shows the first and second hydraulic lines extending to the surface and being independent from the production string.

    PNG
    media_image3.png
    690
    557
    media_image3.png
    Greyscale

With regards to claims 8 and 9, in the alternative, if the discharge tube in the above annotated figure is considered to be part of the production tubing 23 then the pump would be mechanically affixed to the tubing, via the via the hydraulic line structure 33 which extends thru the upper curved portion of the labeled discharge tube/production tubing. As shown, removing the pump would require removing the production string. Further, with regards to claim 9, the hydraulic lines are also defined in the member 33 and would need to be removed if the pump were removed.
With regards to claims 18 and 20, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.

Claim(s) 2, 5, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koster in view of Verley and further in view of Reese (USPN 4,383,803).
	As set forth above Koster in view of Verley and further in view of Reese discloses the downhole hydraulic pump substantially as claimed. With regards to claims 2, 19 and 22, however, Koster in view of Verley does not disclose that there is a flow path disposed within the connecting rod (claim 2) so that fluid is pumped to the surface through the connecting rod (claim 19)/passes through the piston assembly (claim 22).
Reese discloses a similar hydraulically actuated two piston pump having a hollow connecting rod with a flow path 61 having a check valve 66 therein for pumping fluid to the surface.  
At the time of the effective filing date of the instant application it would have been obvious to provide a flow path through the connecting rod, as taught by Reese, in the pump of Koster in view of Verley in order to reduce the outside flow lines (such as 27 and 28) and thus simplify construction and reduce the number of parts.

	With regards to claims 5 and 21, Reese discloses that the first and second working chambers are pressure isolated from one another by seals, i.e. packings 55, 69.

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-10 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hur and Rupp disclose sealing arrangements in reciprocating pumps and Canalizo discloses a similar double acting well pump.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
December 1, 2022